IN THE SUPREME COURT OF IOWA
                              No. 11–0293

                            Filed May 4, 2012


KRIS KOLZOW,
     Appellee,

vs.

STATE OF IOWA,
    Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Henry County, Cynthia H.

Danielson, Judge.



      Offender serving a special sentence under Iowa Code section

903B.2 (2009) seeks further review of court of appeals decision denying

him earned-time and jail-time credits. COURT OF APPEALS DECISION

VACATED; DISTRICT COURT JUDGMENT AFFIRMED IN PART AND

REVERSED IN PART.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellant.



      Philip B. Mears of Mears Law Office, Iowa City, for appellee.
                                            2

WATERMAN, Justice.

      This case presents questions of first impression relating to sex

offenders serving prison time on a “revocation of release” from a “special

sentence” under Iowa Code section 903B.2 (2009):1 whether the
maximum time incarcerated—two years for the first revocation—is

reduced by (1) “earned-time credit” for good behavior under section

903A.2 or (2) by “jail-time credit” under section 903A.5.                  Kris Kolzow

began serving his ten-year special sentence released on parole. A parole

violation prompted his detention for five and one-half months in a county

jail and work-release facility awaiting a hearing on whether to revoke his

release.     The administrative parole judge ordered Kolzow to prison “to

serve a period not greater than two years as required by Code section

903B.2.” The Iowa Department of Corrections (IDOC) refused to shorten

Kolzow’s prison time with earned-time credit or jail-time credit.                 The

district court ruled both credits applied to reduce the maximum two-year

period served in prison on the revocation of release. The court of appeals

reversed, holding neither credit applied.

      On further review, we interpret section 903B.2 by holding:

(1) earned-time credit for good behavior under section 903A.2 accelerates

completion of the ten-year special sentence, but IDOC is not otherwise

required to apply the earned-time credit to reduce time incarcerated for a

revocation of release; and (2) the two-year maximum for the first

revocation of release includes time spent in detention awaiting the

revocation of release hearing.            The district court erred in applying

earned-time credit, but correctly awarded jail-time credit against the two-

year period Kolzow was incarcerated for his revocation of release. This

      1All   references are to the 2009 Code unless otherwise indicated.
                                           3

interpretation preserves IDOC’s statutory discretion to incarcerate parole

violators to protect the public, without exceeding section 903B.2’s

maximum periods for their revocation of release.

       Accordingly, we vacate the decision of the court of appeals and

reverse in part and affirm in part the district court’s ruling on credits.2

       I. Background Facts and Proceedings.

       The parties stipulated to the facts relevant to this postconviction

proceeding. In October 2007, Kolzow was convicted of multiple offenses.

The district court sentenced Kolzow to a seven-year prison term,

suspended the sentence, and placed Kolzow on probation.                      Three of

Kolzow’s convictions were sexual in nature,3 triggering his ten-year

special sentence under section 903B.2, entitled “Special sentence—class

‘D’ felonies or misdemeanors.” The district court imposed three special

sentences to run concurrently after he completed his term of probation.

       On May 21, 2009, IDOC discharged Kolzow from probation. After

entering into a parole agreement, Kolzow began his special sentence on

May 29. On July 28, Kolzow was arrested for a parole violation. He was

committed to the Wapello County Jail without bond.                   See Iowa Code

§ 908.2(2) (“Admittance to bail [in a parole revocation hearing] is
discretionary . . . not a matter of right.”). For the next five and one-half




       2The  parties stipulate Kolzow’s two-year revocation period ended on January 12,
2012. Accordingly, this case is moot. We nevertheless reach the merits because the
underlying question is one of importance that is likely to reoccur yet evade review. See
Dykstra v. Iowa Dist. Ct., 783 N.W.2d 473, 477 n.2 (Iowa 2010).
       3Kolzow   was convicted of three counts of intent to commit sexual abuse causing
no injury in violation of Iowa Code section 709.11, an aggravated misdemeanor. He was
also convicted of “dissemination and exhibition of obscene material to minors” a
“serious misdemeanor” in violation of Iowa Code section 728.2, but this offense does not
trigger a special sentence.
                                         4

months, Kolzow remained detained in jail or a work-release facility

awaiting his formal parole-revocation hearing.

      On August 17, the administrative parole judge continued Kolzow’s

revocation hearing for sixty days and ordered Kolzow to reside at the

Ottumwa Work Release Center.             On November 6, the administrative

parole    judge   again   continued    Kolzow’s   revocation   hearing.   On

December 11, the judge ordered Kolzow to return to straight parole

status.     However, the ruling never went into effect because on

December 8 Kolzow was arrested for a second parole violation. Kolzow

was placed in the Wapello County Jail without bond.

      On January 11, 2010, the administrative parole judge revoked

Kolzow’s parole and sent him to prison at the Iowa Medical Classification

Center “to serve a period not greater than two years as required by Code

section 903B.2.” Kolzow’s revocation period began that day. The State

stipulates that the revocation period is not a mandatory minimum

sentence and that IDOC has discretion, which it has previously utilized,

to release offenders from prison with less than two years served for the

first revocation of release.

      IDOC applied earned-time credit to Kolzow’s ten-year special

sentence. Kolzow continued accruing earned-time credit throughout the

parole-revocation proceedings.        IDOC, however, did not apply earned-

time credit or jail-time credit to reduce Kolzow’s two years served in

prison for this revocation of release.

      On October 25, Kolzow filed an application for postconviction relief,

alleging IDOC must apply earned-time credit and jail-time credit to

shorten his prison time. The district court granted Kolzow’s application.

The district court concluded the legislature intended earned-time credit

to apply to the two-year revocation period because it would be “an
                                         5

anomaly” to apply the credit to the ten-year special sentence and not the

two-year revocation period.        The district court also awarded jail-time

credit, concluding “the two-year revocation period [is] essentially similar

to a sentence.” The court of appeals reversed. The three-judge panel

held earned-time and jail-time credit did not apply because the

“revocation of release” period was not a “sentence.”

       We granted Kolzow’s application for further review.

       II. Standard of Review.

       We review the district court’s construction of a statute in

postconviction relief actions for correction of errors at law. Anderson v.

State, 801 N.W.2d 1, 3 (Iowa 2011).

       III. Special Sentence Provisions.

       In 2005, the legislature simultaneously enacted two special

sentence provisions that commit offenders convicted of sex crimes4 to

IDOC custody for supervision after completion of the offender’s sentence.

See 2005 Iowa Acts ch. 158, §§ 39–40 (codified at Iowa Code §§ 903B.1–
.2 (Supp. 2005)). Section 903B.2 states in full:

              A person convicted of a misdemeanor or a class “D”
       felony offense under chapter 709, section 726.2, or section
       728.12 shall also be sentenced, in addition to any other
       punishment provided by law, to a special sentence
       committing the person into the custody of the director of the
       Iowa department of corrections for a period of ten years, with
       eligibility for parole as provided in chapter 906. The special
       sentence imposed under this section shall commence upon
       completion of the sentence imposed under any applicable
       criminal sentencing provisions for the underlying criminal
       offense and the person shall begin the sentence under
       supervision as if on parole. The person shall be placed on
       the corrections continuum in chapter 901B, and the terms
       and conditions of the special sentence, including violations,
       shall be subject to the same set of procedures set out in

       4The special sentences apply to offenders convicted of sex abuse under chapter

709, incest under section 726.2, or exploitation of minors under section 728.12.
                                             6
       chapters 901B, 905, 906, and 908, and rules adopted under
       those chapters for persons on parole. The revocation of
       release shall not be for a period greater than two years upon
       any first revocation, and five years upon any second or
       subsequent revocation.        A special sentence shall be
       considered a category “A” sentence for purposes of calculating
       earned time under section 903A.2.

(Emphasis added.)           We rejected constitutional challenges to section

903B.2 in State v. Wade, 757 N.W.2d 618, 623–30 (Iowa 2008).

       The offender is committed to IDOC custody either for life or ten

years. Section 903B.1 applies to offenders convicted of a “class ‘C’ felony

or greater” and the commitment term lasts “for the rest of the person’s

life.” Section 903B.2 applies to offenders convicted of class “D” felonies

or misdemeanors and imposes a ten-year commitment term.                               The

provisions otherwise are textually identical.5

       The offender begins this special sentence “as if on parole.”6 Iowa

Code §§ 903B.1–.2. But, IDOC can seek to revoke the offender’s parole,

       5Iowa   Code section 903B.1 states in its entirety:
                A person convicted of a class “C” felony or greater offense under
       chapter 709, or a class “C” felony under section 728.12, shall also be
       sentenced, in addition to any other punishment provided by law, to a
       special sentence committing the person into the custody of the director of
       the Iowa department of corrections for the rest of the person’s life, with
       eligibility for parole as provided in chapter 906. The special sentence
       imposed under this section shall commence upon completion of the
       sentence imposed under any applicable criminal sentencing provisions
       for the underlying criminal offense and the person shall begin the
       sentence under supervision as if on parole. The person shall be placed
       on the corrections continuum in chapter 901B, and the terms and
       conditions of the special sentence, including violations, shall be subject
       to the same set of procedures set out in chapters 901B, 905, 906, and
       chapter 908, and rules adopted under those chapters for persons on
       parole. The revocation of release shall not be for a period greater than two
       years upon any first revocation, and five years upon any second or
       subsequent revocation. A special sentence shall be considered a category
       “A” sentence for purposes of calculating earned time under section 903A.2.
(Emphasis added.)
       6The  legislature later amended sections 903B.1 and 903B.2 to authorize IDOC to
begin the offender’s sentence on work release or parole. 2009 Iowa Acts ch. 119, §§ 59–
                                           7

which these statutes refer to as “a revocation of release.”7 Id. Unlike a

revocation of traditional parole, the offender is not incarcerated for his

remaining sentence. Instead, these special sentence statutes prescribe

maximum “revocation of release” periods. An offender’s first “revocation

of release shall not be for a period greater than two years.”                 Id.   His

second revocation is limited to five years.           Id. Both statutes state, “A

special sentence shall be considered a category ‘A’ sentence for purposes

of calculating earned time under section 903A.2.” Id. Neither provision

expressly refers to the jail-time credit statute, section 903A.5.

       We have not previously addressed whether earned-time or jail-time

credits apply to reduce the maximum periods for a revocation of a release

in either section 903B.1 or section 903B.2.

       IV. Interpretation of Section 903B.2.

       The parties stipulate Kolzow’s ten-year special sentence is reduced

by earned-time credits.        The fighting issues are whether his two-year

prison time served for his revocation of release should have been reduced

by earned-time or jail-time credit.

       Kolzow contends he is entitled to both earned-time and jail-time

credit under the operative statutory language.               The State argues the

earned-time and jail-time credits do not apply to “revocation of release”

periods because these periods are not the “special sentence.” The State

argues the credits apply only to hasten the end of the ten-year special

sentence without reducing the two-year period Kolzow was incarcerated
_________________________________
60 (codified at Iowa Code §§ 903B.1–.2 (Supp. 2009)) (authorizing the board of parole to
“determine whether the person should be released on parole or placed in a work release
program”). Because Kolzow began his sentence on parole, the amendments do not
change our analysis.
       7The decision to revoke an offender’s release is made by an administrative parole

judge subject to review by the Iowa Board of Parole. Iowa Code § 908.6.
                                     8

on a revocation of release. The State notes section 903B.2 does not use

the phrase “special sentence” in reference to the “revocation of release”

periods. Id. § 903B.2 (“The revocation of release shall not be for a period

greater than two years upon any first revocation . . . .”).    The court of

appeals agreed with the State’s position, concluding earned-time credit

and jail-time credits did not apply because the revocation of release was

not a “special sentence.”

      We reiterate the principles of statutory interpretation for this

special sentencing statute:

             In interpreting section 903B.2, “our primary goal is to
      give effect to the intent of the legislature.” In re Detention of
      Betsworth, 711 N.W.2d 280, 283 (Iowa 2006). “That intent is
      gleaned from the language of ‘ “the statute as a whole, not
      from a particular part only.” ’ ” Id. (quoting State v. Iowa
      Dist. Ct., 630 N.W.2d 778, 781 (Iowa 2001)). “In determining
      what the legislature intended . . . we are constrained to
      follow the express terms of the statute.” State v. Byers, 456
N.W.2d 917, 919 (Iowa 1990). “When a statute is plain and
      its meaning clear, courts are not permitted to search for
      meaning beyond its express terms.” State v. Chang, 587
N.W.2d 459, 461 (Iowa 1998).              In determining plain
      meaning, “[s]tatutory words are presumed to be used in their
      ordinary and usual sense and with the meaning commonly
      attributable to them.” State v. Royer, 632 N.W.2d 905, 908
      (Iowa 2001).

State v. Anderson, 782 N.W.2d 155, 158 (Iowa 2010).

      “When construing a statute, we assess the statute as a whole, not

just isolated words or phrases.” Oyens Feed & Supply, Inc. v. Primebank,

808 N.W.2d 186, 193 (Iowa 2011). “We look to both the language and

the purpose behind the statute.”         Id. (quoting Iowa Comprehensive

Petroleum Underground Storage Tank Fund Bd. v. Mobil Oil Corp., 606
N.W.2d 359, 363 (Iowa 2000)). “If more than one statute relating to the

subject matter at issue is relevant to the inquiry, we consider all the
                                    9

statutes together in an effort to harmonize them.”     State v. Carpenter,

616 N.W.2d 540, 542 (Iowa 2000).

      We will address the applicability of earned-time and jail-time

credits separately.

      A. Earned-Time Credit. Kolzow and the State each argue section

903B.2 unambiguously supports their respective position.           Kolzow

alternatively argues the statutory language is ambiguous and should be

construed in his favor. The district court concluded section 903B.2 is

ambiguous before awarding Kolzow earned-time and jail-time credit. The

court of appeals disagreed and concluded the statute is unambiguous in

denying Kolzow both credits.

      We conclude the operative statutory language unambiguously

provides that earned-time credit must be applied to accelerate the end of

the ten-year special sentence in IDOC custody, rather than to shorten

the revocation of release periods within that special sentence.      IDOC

retains discretion to incarcerate a parole violator for the maximum

revocation of release period so long as the offender is released at the end

of his special sentence.

      1. Section 903B.2 provides earned-time credit only for the ten-year

special sentence.     We begin with the plain language of the statute.

Section 903B.2 expressly provides that “[a] special sentence shall be

considered a category ‘A’ sentence for purposes of calculating earned

time.” The provision only uses the phrase “special sentence” in referring

to the ten-year IDOC custody period.        Section 903B.2 imposes on

offenders “a special sentence committing the person into the custody of

the director of the Iowa department of corrections for a period of ten

years.”   The next sentence provides “[t]he special sentence imposed

under this section shall commence upon completion of the sentence
                                    10

imposed under any applicable criminal sentencing provisions.” Section

903B.2 does not use the phrase “special sentence” in describing the

revocation of release periods: “The revocation of release shall not be for a

period greater than two years upon any first revocation, and five years

upon any second or subsequent revocation.”         Section 903B.2 plainly

defines “special sentence” to mean the ten-year IDOC custody period, not

the revocation of release of periods. Accordingly, the directive in section

903B.2 that earned-time credit is applied to the “special sentence” refers

only to the ten-year IDOC custody period.

      Our interpretation of the plain language of section 903B.2 is

consistent with the purpose of the statute.      See State v. Walker, 804
N.W.2d 284, 290 (Iowa 2011) (“ ‘We seek a reasonable interpretation

which will best effectuate the purpose of the statute . . . .’ ”   (quoting

State v. Johnson, 528 N.W.2d 638, 640 (Iowa 1995))).       The authorities

make clear that the legislature’s objective in enacting the special

sentence provisions of section 903B.2 was to further protect the citizens

of Iowa from sex crimes. See Wade, 757 N.W.2d at 625–26, 629. We

noted the purpose of the special sentence in section 903B.2 is to ensure

the sex offender’s activities are supervised and monitored for compliance

with the law for an additional ten-year period. Anderson, 782 N.W.2d at

159. “The risk of recidivism posed by sex offenders is ‘frightening and

high.’ ” Wade, 757 N.W.2d at 626 (quoting Smith v. Doe, 538 U.S. 84,

103, 123 S. Ct. 1140, 1153, 155 L. Ed. 2d 164, 183–84 (2003)).           In

Wade, we concluded the legislature is free to provide for special

sentences for sex offenders because they “present a special problem and

danger to society,” given the “particularly devastating effects of sexual

crimes on victims.” Id. We emphasized the State’s “strong interest in
                                     11

protecting its citizens from sex crimes.”    Id. at 629; see also State v.

Kingery, 774 N.W.2d 309, 313 (Iowa Ct. App. 2009) (same).

      Section   903B.2    provides   IDOC    discretion   to   administer   a

community corrections program in a manner that best protects the

public from the risks posed by sex offenders. The revocation of release

periods are maximums that vest the Iowa Board of Parole with discretion

to parole offenders who do not pose a threat to society. Section 903B.2

expressly incorporates a discretionary community corrections scheme:

      The person [serving a special sentence] shall be placed on
      the corrections continuum in chapter 901B, and the terms
      and conditions of the special sentence, including violations,
      shall be subject to the same set of procedures set out in
      chapter 901B, 905, 906, and 908, and rules adopted under
      those chapters for persons on parole. The revocation of
      release shall not be for a period greater than two years upon
      any first revocation, and five years upon any second or
      subsequent revocation.

Section 905.1(2) states community-based correctional programs are

programs “including but not limited to an intermediate criminal

sanctions program” under the continuum in section 901B.1 that are

designed to “supervise and assist individuals . . . convicted of a felony, an

aggravated misdemeanor . . . or who are on . . . parole in lieu of or as a

result of a sentence.” Section 901B.1(2) states an intermediate criminal

sanctions program authorizes IDOC to transfer individuals between

continuum levels two through four, ranging from supervised release on

parole to short-term incarceration in jail or work-release facilities.

Section 901B.1(4)(b) permits IDOC to seek parole revocation pursuant to

chapter 908 and impose level five incarceration sanctions.           Section

908.5(2) cross-references chapter 903B and mirrors the maximum

periods of incarceration of two years upon a first revocation and five

years upon a second or subsequent revocation.         Applying earned-time
                                       12

credit to shorten the revocation of release period would conflict with the

legislature’s grant of statutory discretion to IDOC to incarcerate an

offender for the maximum periods prescribed (two years for first

revocation; five years for second revocation).

      Our construction does not undermine the legislative purpose of

earned-time credits, which is to encourage prisoners to follow prison

rules and participate in rehabilitative programs.       See United States v.

Newby, 11 F.3d 1143, 1148 (3d Cir. 1993) (“The good time credits system

encourages    a     prisoner   to   observe   prison   rules   and   facilitates

rehabilitation by allowing him to serve part of the sentence outside the

prison.”); accord State v. Bruns, 691 P.2d 817, 821 (Mont. 1984);

Woodring v. Whyte, 242 S.E.2d 238, 245–46 (W. Va. 1978).                Parole

violators incarcerated on a revocation of release will remain motivated to

behave in prison to secure earned-time credit that reduces the length of

their ten-year special sentence and because the offender may be paroled

from prison at any time during the two-year maximum period. Offenders

will also be motivated to behave on the streets knowing a parole violation

could put them behind bars for the maximum period for a revocation of

release.

      We find no textual support for Kolzow’s interpretation that the

period incarcerated on a revocation of release is a sentence within a

sentence to be shortened by earned-time credit. Rather, incarceration on

a revocation of release is simply a different placement on the corrections

continuum during the same ten-year special sentence. To hold otherwise

would undermine IDOC’s ability to protect the public by incarcerating

parole violators for up to the statutory maximum periods during the

special sentence.
                                    13

      2. Kolzow’s statutory construction arguments are unpersuasive.

Kolzow raises several arguments for applying earned-time credit to

reduce his time incarcerated on a revocation of release. We conclude the

court of appeals correctly rejected each argument.

      Kolzow first notes the statement in section 903B.2 that “[a] special

sentence shall be considered a category ‘A’ sentence for purposes of

calculating earned time under section 903A.2” is also found in section

903B.1, which applies to lifetime special sentences.      He argues the

statement in section 903B.1 cannot refer to the lifetime commitment

sentence because earned-time credit is inapplicable to a lifetime

sentence; therefore, the statement must apply earned-time credit to the

revocation of release periods.    We acknowledge sections 903B.1 and

903B.2 create a complementary scheme and should be construed

uniformly. See Carpenter, 616 N.W.2d at 542 (construing complimentary

scheme uniformly). But, we do not believe uniformity requires earned-

time credit to be applied to revocation periods.

      The court of appeals observed earned-time credit is calculated for

lifetime imprisonment sentences in the event the sentence is commuted

to a term of years:

      Kolzow’s appellate brief, however, acknowledges that an
      offender’s earned-time credit is calculated if the person’s
      sentence is commuted. Therefore, earned-time credit may be
      calculated even though a person is subject to a special
      sentence for the rest of that person’s life under section
      903B.1.     Cf. Iowa Code § 903A.2(5) (providing that for
      inmates serving a life sentence under section 902.1, earned
      time “shall be credited against the inmate’s sentence if the
      life sentence is commuted to a term of years under section
      902.2”).

We agree.   No specific statute contemplates commutation of a special

sentence; however, the governor retains a general power of commutation

under article IV, section 16 of the Iowa Constitution. Earned-time credit
                                    14

might also be relevant in the event the lifetime special sentence is altered

through subsequent legal proceedings. Accordingly, the legislature could

provide for the possibility of earned-time credit under section 903B.1 if

the lifetime sentence changes, without the credit applying to shorten the

maximum revocation of release periods during the sentence.

      Kolzow next argues he is entitled to credit because section

903A.2(1) provides all inmates are “eligible to earn a reduction of

sentence in the manner provided in this section” except for mandatory-

minimum sentences not listed in section 903A.5.           He claims that,

because his two-year incarceration period is not a mandatory minimum,

section 903B.2 falls outside this exception to the general rule allowing

earned-time credit. This argument fails because the earned-time credit

applies to “sentences,” and his revocation of release was not a sentence.

      Kolzow’s third argument is that the legislature intended IDOC to

treat revocation of release periods like sentences for an aggravated

misdemeanor under section 903.1(2), to which earned-time credit

applies. He relies on the similarity in the sentencing language in each

provision. Compare Iowa Code § 903.1(2) (the penalty for an aggravated

misdemeanor “shall be imprisonment not to exceed two years”), with id.

§ 903B.2 (“[T]he revocation of release shall not be for a period greater

than two years . . . .”).   The court of appeals succinctly rejected this

argument: “This case does not involve an aggravated misdemeanor or a

sentence imposed under section 903.1.          This code section has no

application to the present case.” We agree.

      Kolzow next argues earned-time credit must be applied to shorten

the period incarcerated on a revocation of release in order to avoid the

absurd result of the ten-year special sentence ending before a five-year

incarceration period could be completed on a second revocation of
                                     15

release. He notes the ten-year special sentence can be served in 4.54

years if the offender obtains earned-time credit.      We use the absurd

results doctrine sparingly because of the risk of displacing legislative

policy. Anderson, 801 N.W.2d at 7–8. We find no absurd result here.

Some offenders—those who fail to accrue earned-time credit or who lose

credits when they violate rules—will have enough time within their ten-

year special sentence to spend five years incarcerated on a second

revocation of release.    Others will be released within the revocation

period upon the end of their special sentence.

      Finally, Kolzow claims we should apply the rule of lenity to the

special sentencing statute and that any ambiguity be construed in his

favor. Because we conclude section 903B.2 is unambiguous, the rule of

lenity does not apply. See id. at 6 n.3.

      We hold that IDOC need not apply earned-time credit to shorten

the period incarcerated on a revocation of release.           IDOC retains

discretion to incarcerate a first-time parole violator for up to the two-year

maximum period on a revocation of release or five-year period for a

second or subsequent violation, so long as the offender is released upon

the completion of his special sentence. Earned-time credits shall accrue

to advance the end date of the ten-year special sentence.

      B. Jail-Time Credit.      We next address Kolzow’s claim that his

two-year period in prison should have been reduced by jail-time credit for

the five and one-half months he spent in detention awaiting his parole-

revocation hearing. The jail-credit statute is entitled “Time to be served–

credit” and provides:

      An inmate shall be deemed to be serving the sentence from
      the day on which the inmate is received into the institution.
      If an inmate was confined to a county jail, municipal holding
      facility, or other correctional or mental facility at any time
                                    16
      prior to sentencing, or after sentencing but prior to the case
      having been decided on appeal, because of failure to furnish
      bail or because of being charged with a nonbailable offense,
      the inmate shall be given credit for the days already served
      upon the term of the sentence.

Iowa Code § 903A.5.

      The defendant’s jail time must be “on account of the offense for

which the defendant is convicted.”     Iowa R. Crim. P. 2.26(1)(f); accord

Walton v. State, 407 N.W.2d 588, 590–91 (Iowa 1987).         Kolzow meets

these requirements for jail-time credit. Kolzow was detained in jail or a

work-release facility from July 28, 2009, until January 11, 2010,

awaiting his parole-revocation hearing. He was not provided bail. The

administrative parole judge ruled he violated his parole and ordered him

to prison “on account” of the parole violation, “to serve a period not

greater than two years as required by Code section 903B.2.”

      The State asserts Kolzow is not entitled to jail-time credit to reduce

his prison time for a revocation of release because section 903A.5 does

not expressly apply to detention pending parole-revocation or revocation-

of-release hearings, only “sentencing.”     We have concluded that the

revocation of release is not the “special sentence” to which earned-time

credit applies.   Moreover, sections 903A.5 and 903B.2 do not cross-

reference each other. The State agrees that Kolzow’s time in jail or work

release counts day for day against his ten-year special sentence, but

argues his prehearing detention does not count against the maximum

period incarcerated for the revocation of release.

      The problem with the State’s position is that it permits IDOC to

incarcerate offenders for a period greater than the two-year maximum for

a first violation in section 903B.2. Section 903B.2 unambiguously states

the offender’s revocation of release “shall not be for a period greater than

two years upon any first revocation, and five years upon any second or
                                    17

subsequent revocation.”    An offender’s release is revoked when he is

detained in a jail or work-release facility awaiting his hearing. Cf. State

v. Rodenburg, 562 N.W.2d 186, 189 (Iowa 1997) (permitting jail-time

credit “for time served in state correctional institutions or detention

facilities” awaiting sentencing hearing). Here, IDOC did not apply jail-

time credit to Kolzow’s revocation of release period, resulting in his

incarceration longer than the two-year maximum allowed by section

903B.2 for a first violation.    We cannot construe the plain statutory

language in a manner that permits express maximum periods of

incarceration to be exceeded.

      We hold an offender serving a special sentence under section

903B.2 is entitled to jail-time credit against the maximum periods for

revocation of release for each day he is detained in jail or a work-release

facility awaiting his parole-revocation hearing. Each day spent in such

detention also counts as a day serving the ten-year special sentence.

      V. Disposition.

      We affirm the district court ruling awarding Kolzow jail-time credit

and reverse the district court’s ruling awarding him earned-time credit

against his period incarcerated for the revocation of release. We vacate

the decision of the court of appeals.    Costs are taxed half against the

State and half against Kolzow.

      COURT OF APPEALS DECISION VACATED; DISTRICT COURT

JUDGMENT AFFIRMED IN PART AND REVERSED IN PART.